UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 94-7481



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


STACEY LAMAR MARSH,

                                              Defendant - Appellant.



                            No. 98-6408



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


STACEY LAMAR MARSH,

                                              Defendant - Appellant.



Appeals from the United States District Court for the Southern Dis-
trict of West Virginia, at Huntington. Charles H. Haden II, Chief
District Judge. (CR-91-114, CA-94-399-3)


Submitted:   September 30, 1998           Decided:   October 22, 1998
Before MOTZ, Circuit Judge, and HALL and PHILLIPS, Senior Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Stacey Lamar Marsh, Appellant Pro Se. Michael Lee Keller, OFFICE
OF THE UNITED STATES ATTORNEY, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Appellant appeals the district court’s order denying his

motion filed under 28 U.S.C. § 2255 (1994) (current version at 28

U.S.C.A. § 2255 (West 1994 & Supp. 1998)). We have reviewed the

record and the district court’s opinion and find no reversible

error. Accordingly,   we   affirm   on   the   reasoning   of   the   dis-

trict   court. United States v. Marsh, Nos. CR-91-114; CA-94-399-3

(S.D.W. Va. Nov. 2, 1994, and Feb. 5, 1998). See Lindh v. Murphy,

521 U.S. 320 (1997). Further, we deny as moot Appellant’s motions

to amend or supplement his § 2255 motion, to place appeal in abey-

ance, and for other general relief. We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-

sional process.




                                                                AFFIRMED




                                    3